Citation Nr: 0029274	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  95-05 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Henriquez



INTRODUCTION

The veteran had active service from November 1965 to 
September 1968.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a May 1994 rating action in which the RO 
confirmed and continued a noncompensable rating for bilateral 
pes planus.  In an October 1995 rating action, the RO granted 
an increased rating to 10 percent.  The veteran continued to 
assert that a higher evaluation was warranted.  Following 
appellate review in August 1997, the Board remanded the case 
to the RO for additional development of the evidence.  The 
case has been returned to the Board for further appellate 
review.


FINDING OF FACT

There is no medical evidence demonstrating that the veteran's 
bilateral pes planus is manifested by marked deformity, 
swelling on use, or characteristic callosities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral pes planus, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends that his bilateral pes planus has 
increased in severity and should receive a higher evaluation.

A VA medical examination of the feet was conducted in 
February 1994.  The veteran complained of pain in the ankles 
when walking which radiated to his buttocks.  There was no 
discussion of the veteran's service-connected bilateral pes 
planus.  Examination revealed that the dorsalis pedis and 
posterior tibial pulses were 2+ bilaterally.  There was 
tenderness anterior to the left medial malleolus.  There was 
no tenderness involving the areas of the ball of the foot, 
the plantar fascia or the heels.  The arch was well 
maintained.  The gait was shuffling.  The diagnosis was a 
history of ankle pain which was suggestive of some type of 
peripheral neuropathy.

A letter of medical treatment from N.A. Mozen, D.P.M., 
indicated a diagnoses of recurrent pressure keratoma and 
bursitis of the fifth toes and second right toe.  There was 
no discussion of the veteran's service-connected bilateral 
pes planus.

In a May 1994 rating action, the RO confirmed and continued a 
noncompensable rating for bilateral pes planus.  The veteran 
appealed for a higher rating.

During a VA examination of the feet in October 1995, the 
veteran complained of pain and swelling in both feet.  He 
stated that the pain was constant and the longer he bore 
weight, the more it hurt.  Examination revealed that the 
dorsalis pedis and posterior tibial pulses were 2+ 
bilaterally, and the capillary filling time was within normal 
limits.  There was no edema.  There were lesions at the 
dorsal aspect of each fifth toe, and the dorsal aspect of the 
right second toe.  The nails were mildly mycotic.  The ranges 
of motion of the ankle, midtarsal and metatarsal phalangeal 
joints were within normal limits.  There was exquisite pain 
to palpation of the heel and plantar fascia bilaterally, with 
the right worse than the left.  The arch was mildly 
depressed.  The gait was antalgic.  X-rays showed 
hypertrophic navicular tuberosities bilaterally and 
degenerative joint disease at the dorsal aspect of the left 
talonavicular joint.  The diagnoses were mild pes planus, 
bilaterally; acute plantar fasciitis, bilaterally; 
degenerative joint disease on the left; calluses, as noted; 
and tinea unguatum.

In an October 1995 rating action, the RO increased the rating 
for the bilateral pes planus from noncompensable to 10 
percent disabling, effective October 18, 1995 (the date of 
the VA examination).  It was noted that the October 1995 
examination report revealed findings of swelling and painful 
feet, and a depressed arch. 

In an April 1997 supplemental statement of the case, the RO 
noted that it reviewed medical treatment records from 
Michigan Healthcare Corporation in conjunction with the 
veteran's claim for an increased rating for bilateral pes 
planus.  Based on a review of these records, the RO confirmed 
and continued a 10 percent rating for the bilateral pes 
planus.

Following initial appellate review in August 1997, the case 
was remanded to the RO for further development of the record.  
In particular, the Board noted that treatment records from 
Michigan Healthcare Corporation were not associated with the 
claims folder.  The Board also noted that the claims folder 
contained a billing statement from Foot Healthcare 
Associates, P.C. which indicated treatment of the veteran's 
feet.  The RO had not attempted to obtain the underlying 
medical records.  Lastly, the Board noted that the October 
1995 VA medical examination revealed several diagnoses 
relating to the feet, but the examiner did not indicate 
whether there was any relationship between the service-
connected pes planus and any of the other foot conditions 
diagnosed, not did he attempt to distinguish the 
symptomatology and clinical findings attributable to the 
veteran's service-connected pes planus and any non-related 
condition(s).  The RO was instructed to obtain the indicated 
medical records and to schedule the veteran for a VA 
orthopedic examination to determine the full nature and 
extent of the veteran's service-connected pes planus.

Pursuant to the remand directives, the RO sent the veteran a 
letter dated in August 1997 in which the veteran was notified 
of the medical records that were needed and was requested to 
either personally contact the medical facilities and forward 
the records to the RO or fill out appropriate medical release 
forms for the RO to submit to the appropriate entities.

Treatment records dated from July 1995 to February 1997 from 
Michigan Healthcare Corporation were associated with the 
claims folder. In a July 1995 letter of treatment, it was 
noted that the veteran had a flexible flatfoot deformity of 
both feet.  In a July treatment record, the diagnoses 
included bilateral flexible flatfoot.  In a September 1995 
treatment record, the veteran complained of occasional pain 
in both feet around the arch area when standing for a period 
of time.  The diagnoses included flexible flatfoot.  In an 
October 1995 treatment record, the diagnoses included 
flexible flatfoot.   

A computer generated report indicated that the veteran called 
the Compensation and Pension office on April 20, 1998 and 
stated that he would not report for the orthopedic 
examination of his feet at the designated VAMC.

A second letter dated in August 1998 was sent from the RO to 
the veteran requesting that he provide the necessary 
authorization to obtain outstanding medical treatment 
pertaining to the pes planus.

In a statement dated in October 1998, the veteran indicated 
receiving treatment at Park Medical Center and Henry Fort 
Wyandotte Hospital.  Treatment records received from these 
entities reveal treatment for disorders other than pes 
planus. 

In a March 2000, the RO continued to deny an increased 
evaluation for the veteran's service-connected bilateral pes 
planus.

II.  Analysis

The Board is satisfied that the record has been developed to 
the extent possible, and that the duty to assist the veteran 
in developing the facts pertinent to his claim is met.  See 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's pes planus is evaluated under the provisions of 
38 C.F.R.§ 4.71a, Diagnostic Code 5276.  A 10 percent 
evaluation is warranted for moderate bilateral acquired 
flatfoot (pes planus) where the weight-bearing lines are over 
or medial to the great toes and there is inward bowing of the 
tendo achillis and pain on manipulation and use of the feet. 
A 30 percent evaluation is warranted for severe bilateral 
acquired flatfoot (pes planus) manifested by marked deformity 
(such as pronation or abduction), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities. A 50 percent 
evaluation is warranted for pronounced bilateral acquired 
flatfoot (pes planus) manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation that is not improved by orthopedic shoes or 
appliances. 

The evidence of record establishes that the veteran's 
bilateral pes planus does not warrant a rating in excess of 
10 percent.  Private outpatient treatment records reveal 
complaints of pain and diagnoses of flexible flatfoot.  The 
October 1995 VA examination report revealed a diagnosis of 
mild pes planus.   There is no indication of a marked 
deformity, accentuated pain on manipulation and use, or 
characteristic callosities as a result of the veteran's 
bilateral pes planus.  The Board emphasizes that the veteran 
was unwilling to report for further VA examination of his 
feet, or provide additional specified medical treatment 
records and as a result, evidence of additional 
symptomatology and findings potentially pertinent to the 
veteran's claim for an increase were not available for 
review.   Based on the available record, the veteran's 
bilateral pes planus is not productive of a severe bilateral 
foot disability.  

Accordingly, the Board finds that a 30 percent rating for 
bilateral pes planus is not warranted.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER


A rating in excess 10 percent for bilateral pes planus is 
denied.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 

